11/28/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 22-0004


                                       PR 22-0004                        FILLU
                                                                          NOV 2 3 2022
                                                                        Bowen Greenwood
                                                                      Clerk of Supreme Court
                                                                         State of Montana
 IN RE THE PETITION OF
                                                                    ORDER
 WILLIAM R. BABINGTON JR.




       William R. Babington Jr. has petitioned this Court for admission to active status in
the State Bar of Montana after having been on inactive status since January 2021.
       IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
       IT IS FURTHER ORDERED that Petitioner has shown that Petitioner's occupation
during senior status is sufficient to warrant admission to active status without being
required to make up continuing legal education requirements for the time Petitioner was
on senior status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
       DATED this 28th day of November, 2022.

                                                 For the Court,